Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147679                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147679
                                                                   COA: 306951
                                                                   Wayne CC: 11-004605-FC
  ELIJAH DUJAUN KEY,
            Defendant-Appellant.

  _________________________________________/

         By order of December 23, 2013, the application for leave to appeal the July 16,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Eliason (Docket No. 147428). On order of the Court, the case having been
  decided on July 8, 2014, sub nom People v Carp, 496 Mich. 440 (2014), the application is
  again considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the sentence of the Wayne Circuit Court on the first-degree murder count, and
  we REMAND this case to the trial court for resentencing on that count under
  MCL 769.25. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2014
           p1215
                                                                              Clerk